Citation Nr: 1431380	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-11 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 20 percent for a service-connected right knee disability. 

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1988 to December 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was previously represented by the Virginia Department of Veterans Affairs.  In a November 2008 statement, he indicated that he should be represented by the Illinois Department of Veterans Affairs since he no longer lived in Virginia; however, he did not submit a corresponding power of attorney.  In April 2014, the Board requested clarification from the Veteran as to who was representing him.  In July 2014, he submitted a signed Form 21-22 designating the Illinois Department of Veterans Affairs as his representative.  Unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2013).  Therefore, the power of attorney for the Virginia Department of Veterans Affairs has been revoked, and the Board recognizes the Illinois Department of Veterans Affairs as the Veteran's new representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination for his right knee disability in June 2012.  In August 2013, the Veteran asserted that the VA examination was inadequate because the examiner did not provide a complete description of his symptomatology, which included swelling, bleeding, open wounds, and unhealed scars from recent knee surgery.  In addition, the Board notes that the examination report does not indicate the degree to which post-test extension ends on the right knee.  Given that the VA examination was conducted within a few months after the Veteran's surgery in January 2012, and given that the Veteran has raised several facts not reflected in the VA examination report, the Board finds that a new VA examination is necessary.

In February 2009, the Veteran stated that treatment records from another doctor would show the severity of his knee disability, but he did not identify the doctor.  In August 2013, he also referenced treatment from the Manteno Veterans Home.  The Veteran's claims file currently contains private treatment records dating from November 2003 to November 2005 from Dr. Palutsis.  Given that the Veteran has reported receiving treatment for his right knee disability from an additional doctor and from the Manteno Veterans Home, he should be given the opportunity to submit any additional pertinent records, or to authorize VA to obtain the records on his behalf.

VA treatment records from the Evanston Community-Based Outpatient Center and the North Chicago Captain James Lovell Federal Health Center are currently associated with the claims file, with the most recent records dated in June 2013.  The Veteran's ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Board notes the Veteran had right knee surgery in January 2012 at the VA Medical Center (VAMC) but consideration of a temporary rating under 38 C.F.R. § 4.30 has not been undertaken by the RO.  Such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated since June 10, 2013.

2.  Ask the Veteran to submit, or to authorize VA to obtain on his behalf, any additional records pertaining to treatment for his right knee disability during the course of this claim, to include any private medical records and any records from the Manteno Veterans Home.  Provide the Veteran with the appropriate authorization forms.  Following receipt of the completed authorization forms, request relevant records from the providers identified.  If any requested records are found to be unavailable, notify the Veteran of such and provide him with an opportunity to submit those records.

3.  After the above development has been completed, afford the Veteran a VA knee examination to determine the current severity of his right knee disability.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted, including range of motion studies, and the results reported.  The examiner should also comment on whether there is any swelling, or open wounds, unhealed scars, or bleeding relating to the surgical site present on examination.      

4.  After the above development has been completed, readjudicate the claim, to include consideration of whether the Veteran's January 2012 surgery at the VA Medical Center qualifies him for temporary benefits under 38 C.F.R. § 4.30.  

5.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



